Name: 81/971/EEC: Council Decision of 3 December 1981 establishing a Community information system for the control and reduction of pollution caused by hydrocarbons discharged at sea
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-10

 Avis juridique important|31981D097181/971/EEC: Council Decision of 3 December 1981 establishing a Community information system for the control and reduction of pollution caused by hydrocarbons discharged at sea Official Journal L 355 , 10/12/1981 P. 0052 - 0055 Spanish special edition: Chapter 15 Volume 3 P. 0079 Portuguese special edition Chapter 15 Volume 3 P. 0079 ****( 1 ) OJ NO C 200 , 6 . 8 . 1980 , P . 2 . ( 2 ) OJ NO C 28 , 9 . 2 . 1981 , P . 55 . ( 3 ) OJ NO C 159 , 29 . 6 . 1981 , P . 19 . ( 4 ) OJ NO C 162 , 8 . 7 . 1978 , P . 1 . COUNCIL DECISION OF 3 DECEMBER 1981 ESTABLISHING A COMMUNITY INFORMATION SYSTEM FOR THE CONTROL AND REDUCTION OF POLLUTION CAUSED BY HYDROCARBONS DISCHARGED AT SEA ( 81/971/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 213 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS THE COUNCIL RESOLUTION OF 26 JUNE 1978 SETTING UP AN ACTION PROGRAMME OF THE EUROPEAN COMMUNITIES ON THE CONTROL AND REDUCTION OF POLLUTION CAUSED BY HYDROCARBONS DISCHARGED AT SEA ( 4 ) PROVIDED FOR THE COMMISSION TO UNDERTAKE STUDIES BEFORE PRESENTING PROPOSALS TO CONTROL AND REDUCE THIS TYPE OF POLLUTION ; WHEREAS THESE STUDIES HAVE DEMONSTRATED THE VALUE AND FEASIBILITY OF SETTING UP AN INFORMATION SYSTEM FOR THE CONTROL AND REDUCTION OF POLLUTION CAUSED BY HYDROCARBONS DISCHARGED AT SEA , COMPRISING AN UP-TO-DATE INVENTORY OF THE MEANS OF COMBATING SUCH POLLUTION , AN UP-TO-DATE LIST OF NATIONAL AND JOINT CONTINGENCY PLANS AND AN UP-TO-DATE COMPENDIUM OF , IN PARTICULAR , HYDROCARBON PROPERTIES ; WHEREAS THE ESTABLISHMENT OF THIS INFORMATION SYSTEM WILL ENABLE THE COMMISSION TO ACCOMPLISH A NUMBER OF TASKS LAID DOWN IN THE SAID RESOLUTION AND IN THE ACTION PROGRAMME ANNEXED THERETO ; WHEREAS THE INVENTORY OF THE MEANS OF COMBATING SUCH POLLUTION WILL ENABLE MEMBER STATES AND THE COMMISSION TO IDENTIFY ANY GAPS AND ENABLE MEMBER STATES TO TAKE APPROPRIATE ACTION ; WHEREAS THE COMPENDIUM OF HYDROCARBON PROPERTIES WILL ENABLE MEMBER STATES , IN THE EVENT OF ACCIDENT , TO ASSESS BETTER THE NATURE OF THE HAZARD AND TO DETERMINE THE MOST APPROPRIATE MEANS OF DEALING WITH THE POLLUTION ; WHEREAS THE EFFECTIVENESS OF THIS SYSTEM REQUIRES EACH MEMBER STATE TO DESIGNATE THE COMPETENT AUTHORITIES RESPONSIBLE FOR COLLECTING THE DATA TO BE FED INTO THE SYSTEM , FORWARDING SUCH DATA TO THE COMMISSION AND RECEIVING ALL THE DATA COLLECTED ; WHEREAS THE INFORMATION SYSTEM APPEARS NECESSARY FOR THE REALIZATION OF ONE OF THE OBJECTIVES OF THE COMMUNITY IN THE FIELD OF THE CONTROL AND REDUCTION OF POLLUTION CAUSED BY HYDROCARBONS DISCHARGED AT SEA ; WHEREAS , SINCE ALL THE NECESSARY POWERS HAVE NOT BEEN PROVIDED FOR BY THE TREATY , RECOURSE SHOULD BE HAD TO ARTICLE 235 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . AN INFORMATION SYSTEM IS HEREBY ESTABLISHED TO MAKE AVAILABLE TO THE COMPETENT AUTHORITIES IN THE MEMBER STATES THE DATA REQUIRED FOR THE CONTROL AND REDUCTION OF POLLUTION CAUSED BY HYDROCARBONS DISCHARGED AT SEA . 2 . THE INFORMATION SYSTEM SHALL COMPRISE : ( A ) AN INVENTORY OF THE MEANS OF COMBATING SUCH POLLUTION ( ANNEX I ); ( B ) A LIST OF NATIONAL AND JOINT CONTINGENCY PLANS COMPRISING BRIEF DESCRIPTIONS OF THEIR CONTENT AND DETAILS OF THE AUTHORITIES RESPONSIBLE FOR THEM ; ( C ) A COMPENDIUM OF HYDROCARBON PROPERTIES AND THEIR BEHAVIOUR AND OF METHODS OF TREATMENT AND END USES OF MIXTURES OF WATER-HYDROCARBON SOLID MATTER RECOVERED FROM THE SEA OR ALONG THE COAST ( ANNEX II ). ARTICLE 2 1 . MEMBER STATES SHALL FORWARD TO THE COMMISSION THE INFORMATION REFERRED TO IN THE ANNEXES AND IN ARTICLE 1 ( 2 ) ( B ) FOR THE FIRST TIME WITHIN 12 MONTHS OF THE DAY OF PUBLICATION OF THIS DECISION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 2 . SUBSEQUENTLY , MEMBER STATES SHALL UPDATE THE INFORMATION SPECIFIED IN PARAGRAPH 1 IN JANUARY OF EACH YEAR . MEMBER STATES SHALL FURTHERMORE NOTIFY THE COMMISSION AT THE EARLIEST OPPORTUNITY OF SUBSTANTIAL CHANGES RELATING TO SUCH INFORMATION . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE INFORMATION SYSTEM . THE COMMISSION SHALL MAKE AVAILABLE TO EACH MEMBER STATE A COPY OF ALL THE INFORMATION IN THE SYSTEM . ARTICLE 4 WITHIN SIX MONTHS OF THE DAY OF PUBLICATION OF THIS DECISION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES , EACH MEMBER STATE SHALL APPOINT THE AUTHORITY OR AUTHORITIES RESPONSIBLE FOR COLLECTING AND FORWARDING TO THE COMMISSION THE INFORMATION REFERRED TO IN ARTICLE 2 AND FOR RECEIVING THE INFORMATION REFERRED TO IN ARTICLE 3 . IT SHALL INFORM THE COMMISSION THEREOF . ARTICLE 5 EVERY TWO YEARS THE COMMISSION SHALL DRAW UP AND FORWARD TO THE COUNCIL AND THE EUROPEAN PARLIAMENT A REPORT ON THE OPERATION OF THE INFORMATION SYSTEM AND THE USE MADE OF IT BY MEMBER STATES . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT T . KING **** ( 1 ) EXCLUDING RESOURCES AND PERSONNEL AVAILABLE FOR THE PROTECTION OF THE VITAL SECURITY INTERESTS OF THAT MEMBER STATE . ANNEX I INVENTORY OF RESOURCES FOR COMBATING POLLUTION OF THE SEA BY HYDROCARBONS THE PURPOSE OF THIS INVENTORY IS TO PROVIDE A PRELIMINARY INDICATION OF THE RESOURCES AVAILABLE IN A MEMBER STATE ( 1 ) FOR COMBATING POLLUTION OF THE SEA BY HYDROCARBONS AND WHICH IN THE EVENT OF AN INCIDENT AND ON THE REQUEST OF ANOTHER MEMBER STATE MIGHT BE MADE AVAILABLE TO THAT MEMBER STATE ON CONDITIONS TO BE DECIDED BETWEEN THE RESPECTIVE COMPETENT AUTHORITIES . THE INCLUSION IN THE INVENTORY OF ANY INDIVIDUAL POLLUTION DOES NOT IMPLY ANY OBLIGATION TO MAKE THIS RESOURCE AVAILABLE . A . CONTENT THE INVENTORY WILL CONTAIN DATA ON : 1 . THE NUMBER AND QUALIFICATIONS OF THE SPECIALIST STAFF ; 2 . MECHANICAL RESOURCES FOR RECOVERING HYDROCARBONS DISCHARGED AT SEA AND PREVENTING OR COMBATING COASTAL POLLUTION , AS WELL AS ON THE SPECIALIST STAFF THAT WILL UTILIZE THESE RESOURCES ; 3 . CHEMICAL RESOURCES FOR COMBATING POLLUTION AT SEA AND CLEANING UP COASTS , AS WELL AS ON THE SPECIALIST STAFF THAT WILL UTILIZE THESE RESOURCES ; 4 . STRIKE TEAMS ; 5 . SHIPS AND AIRCRAFT EQUIPPED FOR COMBATING POLLUTION ; 6 . MOBILE RESOURCES FOR TEMPORARY STORAGE OF RECOVERED HYDROCARBONS ; 7 . SYSTEMS FOR LIGHTENING OIL-TANKERS . THE INVENTORY WILL CONTAIN DATA ON THE CHARACTERISTICS OF THESE RESOURCES AND WHERE THEY ARE LOCATED . IT MAY ALSO CONTAIN DATA ON THE TIME NEEDED TO UTILIZE THEM . B . PROCEDURES THE COMMISSION WILL PREPARE A PRELIMINARY VERSION OF THE INVENTORY AND SEND COPIES TO THE MEMBER STATES . IT WILL ENSURE THAT THE INFORMATION FORWARDED TO IT IS IN LINE WITH THE AIMS AND CONTENT OF THE INVENTORY . IT WILL TAKE ANY ACTION NECESSARY TO APPLY THE INVENTORY . THE MEMBER STATES WILL : - ASSEMBLE AND FORWARD TO THE COMMISSION THE INFORMATION AVAILABLE TO THEM CONCERNING THE DATA MENTIONED IN SECTION A , - SUPPLY THE COMMISSION WITH THE INFORMATION AVAILABLE TO THEM THAT IS REQUIRED FOR UPDATING THE INVENTORY . **** ANNEX II COMPENDIUM OF HYDROCARBON PROPERTIES AND THEIR BEHAVIOUR AND OF METHODS OF TREATMENT AND END USES OF MIXTURES OF WATER-HYDROCARBON SOLID MATTER RECOVERED FROM THE SEA OR ALONG THE COAST THE AIM OF THIS COMPENDIUM IS TO PROVIDE INFORMATION , IN THE FORM OF GUIDELINES , ON HYDROCARBONS IN ORDER TO FACILITATE RAPID AND EFFECTIVE STRIKE ACTION TO CONTROL THE EFFECTS OF AN ACCIDENTAL DISCHARGE OF HYDROCARBONS AND IN ORDER TO LIMIT THE ULTIMATE LONG-TERM IMPACT OF CONTAMINATED HYDROCARBON STOCKS . A . CONTENT FIRSTLY , THE COMPENDIUM WILL CONTAIN , IN THE FORM OF GUIDELINES , FACTUAL DATA ON : - THE RELEVANT CHARACTERISTICS OF THE HYDROCARBONS LIABLE TO BE DISCHARGED , FOR EXAMPLE : DENSITY , SURFACE TENSION , VISCOSITY , WAX CONTENT , LIQUEFACTION POINT , FLASH POINT AND SOLUBILITY , - ALTERATIONS IN THE NATURE OF HYDROCARBONS IN THE SEA DUE TO THE PROCESSES OF EVAPORATION , DISSOLUTION , EMULSIFICATION , OXIDATION AND BIODEGRADATION , AND DISPERSION OF HYDROCARBONS IN THE NATURAL ENVIRONMENT , - CHANGES IN THE NATURE OF HYDROCARBONS DUE TO THE METHODS OF TREATMENT USED WHILE COMBATING POLLUTION BY HYDROCARBONS AT SEA AND ON THE COAST . SECONDLY , THE COMPENDIUM WILL BRING TOGETHER EXISTING INFORMATION ON THE IMPACT OF HYDROCARBONS ON MARINE FAUNA AND FLORA . THIRDLY , THE COMPENDIUM WILL CONTAIN DATA ON : - THE MODE OF OPERATION AND DESCRIPTION OF THE PERMANENT INSTALLATIONS FOR FINAL TREATMENT , - THE END USES OF THE MIXTURES OF WATER-HYDROCARBON SOLID MATTER . B . PROCEDURES THE COMMISSION WILL COLLECT THE DATA SPECIFIED IN SECTION A AND SHALL ENSURE THAT THEY ARE SUBMITTED AND MADE AVAILABLE TO THE MEMBER STATES . THE MEMBER STATES WILL : - ASSEMBLE THE DATA SPECIFIED IN SECTION A WHERE SUCH DATA ARE AVAILABLE TO THEM AND FORWARD THEM TO THE COMMISSION , - INFORM THE COMMISSION OF OTHER SOURCES OF DATA WHICH THEY KNOW ABOUT , - SUPPLY THE COMMISSION WITH THE INFORMATION AVAILABLE TO THEM REQUIRED TO UP-DATE THE COMPENDIUM .